Wolcott, J.:
The facts giving rise to this litigation are briefly stated. The appellants are owners of a tract of land lying along the northerly side of the Concord Pike near Talleyville in New Castle County. In 1954 the State Highway Department approved as a part of its 1954 construction program the widening of the Concord Pike from Talleyville to the Pennsylvania State Line, and engaged an engineering firm to prepare plans for the project and to make all field surveys, designs, etc. These plans were completed and submitted to the Chief Engineer of the State Highway Department. The plans consisted of a proposed route for the widened highway, its general design and width, the composition of the paved area, the width of the median strip and the width of the shoulder area. The Chief Engineer examined the plans, made some changes and finally accepted them about July 15, 1956.
The project is part of the Federal Aid Program for the construction of state highways under which the Federal government pays to the state 50% of the total cost as a grant-in-aid. Under the conditions of the grant-in-aid program, all plans and specifications must meet the standards and requirements of the United States Bureau of Public Roads, and must be submitted to it for its approval. The Bureau approved the plans on or about July 25, 1956.
Thereupon, the Chief Engineer of the State Highway Department advertised for bids. On August 23, 1956 a contract for the proposed project was let to the successful bidder who immediately commenced preliminary grading, which has now ceased at the property line of the appellants who have refused to grant the State Highway Department or its contractor access to their land.
*330It should he noted that at no time were the plans, field surveys, designs, etc., submitted to the State Highway Department as a body for its approval or disapproval. The only formal action taken by the State Highway Department concerning the particular project was the before-mentioned inclusion of it in the construction program for 1954 and a subsequent reapproval of the same project in 1956, and the awarding of the contract to the successful bidder. The 1956 approval was included in a general approval of the 1956 construction program in the following form:
“* * * Concord Pike, Talleyville to Pennsylvania Line. 2.055 miles in length, widening to dual; approximately four hundred thousand dollars.”
Early in July, 1956 the Chief Engineer instructed the right-of-way agent of the Department to obtain the necessary land to carry out the widening project of the Concord Pike. Shortly thereafter, the right-of-way agent met with one of the appellants and showed him the plans, pointing out the amount of the appellants’ land that would be required for the project. No offer of purchase was made at this time.
On July 16, 1956 the right-of-way agent and the same appellant again met, at which time an offer of purchase of $2400 plus an amount to cover destruction of shrubbery was made, which offer was summarily rejected as “ridiculous”. At the same meeting the right-of-way agent explained the right of the Department to condemn the land and suggested that local appraisers value the land in order to arrive at a fair price. It was thereupon understood that the right-of-way agent would employ two local real estate agents to appraise the premises and would thereafter further negotiate for the purchase of the land in question.
Within two weeks thereafter the right-of-way agent instructed counsel for the Department to commence condemnation proceedings which were actually instituted on August 17, 1956.
Meanwhile, the right-of-way agent obtained an appraisal and, on August 16, called the appellant and made a new offer *331of $3400, which was likewise rejected. It was then suggested that the appellant have an appraisal made on his own behalf. Before this was done he was served with process in the condemnation proceeding and thereafter negotiations for the purchase of the land ceased.
The appellants filed an answer in the proceedings denying the right of the State Highway Department to condemn the land in question, and a motion to dismiss on the ground that the jurisdiction of the court had been prematurely invoked because there had been no valid appropriation of the land and because a bona fide effort had not been made to purchase it. This motion was denied and from the denial this appeal has been taken.
Initially, it should be stated that the appellants raise no question as to the public necessity for the taking of their land, or as to the amount of land it is proposed to take. They question solely the propriety of the manner in which the State Highway Department is purporting to exercise the power of eminent domain conferred by statute upon it.
Basically, the argument of the appellants is that the exercise by the State Highway Department of the right of eminent domain conferred upon it by act of the General Assembly must be exercised “in strict compliance with the statute”. They do not deny that the State Highway Department has the right to condemn and acquire their land if the condemnation proceeding conforms to the requirement of the statute.
The right of eminent domain is granted in general terms to the State Highway Department by 17 Del. C. § 132(c) (4) which authorizes the Department to:
“Acquire by condemnation or otherwise any land, easement, franchise, material or property, which, in the judgment of the Department, shall be necessary therefor, provided, that the Department shall not reconstruct a highway unless there will result a net saving or reconstruction; * * *”
*332By 17 Del. C. § 138, the manner of exercise of the power of eminent domain by the Department is prescribed in the following language:
“Whenever the Department cannot agree with the owner of any land, " * for the purchase thereof, the Department may, in the exercise of the power of eminent domain, acquire the same by condemnation * *
Relying upon the two quoted sections of the Code, the appellants take the position that the State Highway Department, in exercising the power of eminent domain delegated to it, must do so by appropriate resolution to condemn the particular land in question, and that a prerequisite to the exercise of such power is an exhaustion of negotiations with the owner of the land for the purchase thereof. They rely on the general rule that the power of eminent domain may be exercised by a state agency to which the power has been delegated only by strict compliance with the authorizing statute.
 Appellants’ first point is that the manner in which the decision to institute condemnation proceedings in the case before us was reached amounts to an improper delegation of the power of eminent domain by the State Highway Department to its Chief Engineer, because the statute delegating the power to the Department does not authorize its redelegation by the Department. Nor, say the appellants — and the record does not disclose the contrary — was there in fact any resolution by the Department purporting to authorize the Chief Engineer to institute condemnation proceedings within his sole discretion.
The general rule relied on by appellants is set forth in 1 Nichols on Eminent Domain, 3rd ed., § 3.211 in the following language:
“§ 3.211 Redelegation of the power.
“The delegation of the power of eminent domain to a particular public or corporate body or to an officer or other person is, in theory of law at least, a personal trust, and, unless the legis*333lature has provided for the redelegation of the power, the party to whom such power has been delegated cannot assign or delegate it to anyone else. It is for this reason that a lease or sale of all the property and franchises of a corporation invested with the power of eminent domain does not carry with it the right to exercise the power, and that a public or corporate body or hoard authorized to take such land as it may need for the public use, while it may employ civil engineers and other like assistants and may depend to a great extent upon their advice, must itself exercise the final choice in selecting the necessary land.”
The appellants also cite as authority the Ontario Knitting Co. v. State, 205 N. Y. 409, 98 N. E. 909; Lyon v. Jerome, 26 Wend., N. Y., 485; Jefferson County v. Horbiger, 229 App. Div. 381, 243 N. Y. S. 30; Ruddock v. City of Richmond, 165 Va. 552, 178 S. E. 44, 183 S. E. 513.
We do not feel called upon to discuss in detail the case authorities cited by the appellants, even though we think they are distinguishable from the case before us, and even though we think the precise authorities relied upon lay down an unworkable rule which, in the last analysis, would require a condemning authority to meet in all solemnity and adopt a resolution condemning a particular piece of land by metes and bounds. We think such a rule unrealistic in the light of the requirements of the development of a modern highway system which requires for its expansion not only the acquisition of land but, to acquire such, the frequent use of the power of eminent domain. The amount of land necessary to be acquired is fixed by certain unalterable standards and specifications required, either by the State Highway Department or, as in the case before us, by the United States Bureau of Public Roads.
We accept as a general principle the statement quoted from Nichols on Eminent Domain and adhere to it as a guide in the question of the right to delegate the power of eminent domain. Notwithstanding this, we think the appellants’ position is erroneous, because we think the State Highway Department statute, *334itself, delegates to the Chief Engineer of that Department hroad powers and authority, among which is the right to exercise in the Department’s behalf its power of eminent domain to accomplish a road project which has received the approval of the Department.
Reference to the appropriate code sections will demonstrate our view. 17 Del. C. § 111 creates the State Highway Department to consist of twelve members divided among the state according to a geographic distribution. § 115 of that title prohibits the members of the Department from receiving any compensation for their services, but does allow them actual expenses incurred while engaged in the affairs of the Department.
By 17 Del. C. § 116 the office of Chief Engineer of the Department is established and his qualifications prescribed. By this section it is provided that he shall have been an active civil engineer for ten years, five years of which shall have been in responsible charge of road engineering, and that he shall he qualified to design “as well as to direct road engineering work”. This section also fixes as a matter of law the salary of the Chief Engineer.
17 Del. C. § 117 prescribes the powers and duties of the Chief Engineer, among which are the preparation of surveys and maps, and the collection of information concerning traffic and any other detail which will assist in maintaining a highway system in the state. He is directed from time to time to recommend to the Department a program for the improvement of the state’s highways, to estimate the probable cost of construction or reconstruction, and from time to time to modify any of his recommendations. He is specifically given “charge and supervision of all engineering work” and of the maintenance of all state highways, and he is given the right to discharge any employee of the Department.
These sections of the code point up the fact that the Chief Engineer of the State Highway Department is an extremely important officer in that Department, to whom the General Assem*335bly has delegated the daily discharge of the duties and functions of the Department. He is a salaried fulltime employee, as opposed to the members of the Department, itself, who are non-paid, non-professional appointees. We think the cited sections of the statute relating to the State Highway Department and to the Chief Engineer force the conclusion that the members of the Department, who meet only periodically, act in the capacity which in private corporate activities is filled by a Board of Directors, and that the Chief Engineer is the executive head of the Department charged with the responsibility of carrying out the broad policy decisions made by the members of the Department.
This conclusion is further strengthened by 17 Del. C. §§ 151, 152 and 154 relating to the awarding of contracts in furtherance of various road projects approved by the Department. Thus, § 152 provides that whenever the Department approves any road construction the Chief Engineer shall prepare plans and specifications for the work required and shall thereupon advertise for bids to do the construction work. This section does not require the Chief Engineer to submit the plans and specifications thus prepared to the Department for its approval or disapproval before the bids are solicited.
§ 154 provides that when the sealed bids have been received, the contract shall be awarded by the Department to the lowest responsible bidder “unless in the opinion of all the members of the Department and the Chief Engineer” the interests of the State would be best served by awarding the bid to a contractor other than the lowest bidder. This section is particularly significant in determining the scope of responsibility and authority of the Chief Engineer because his approval is required to enable the Department to act, and he in fact is granted an effective veto over what might well be the unanimous desire of all the members of the Department.
Finally, § 158 directs that the execution and performance of all contracts awarded by the Department shall be under the charge of the Chief Engineer.
*336If the contention of the appellants were accepted, the various code sections referred to — which we think amount in their entirety to a delegation to the Chief Engineer of broad responsibilities in the exercise of the powers granted to the State Highway Department — would be stultified. For example, it is obvious that until plans and specifications are made there is no way of knowing in advance precisely what land would be required for the construction of the particular highway, the project for which has already been approved. The statute charges the Chief Engineer solely with the responsibility of preparing the plans and specifications, without the necessity of submitting them to the Department as a whole. The requirement, therefore, which the appellants urge upon us, that the Highway Department, itself, adopt a resolution authorizing the condemnation of the particular pieces or lots of land required to enable the project to go forward, would be to require the members of the Department to exercise their discretion upon a matter concerning which they know nothing, and concerning which, under the statute, the Chief Engineer is required to tell them nothing. This alone makes it apparent that to require approval by the Department by formal resolution under such circumstances would be merely to require a sterile gesture. We cannot think that the General Assembly intended shadow instead of substance.
We, therefore, conclude that the Chief Engineer was within his authority in directing the institution of condemnation proceedings to acquire land required to complete a road project, the over-all approval of which the Department had theretofore given. We further conclude that the power thus exercised hy the Chief Engineer was not delegated to him by the Department, but was delegated to him by act of the General Assembly, concerning the right of which to delegate there is no dispute.
 The second argument made by appellants is that 17 Del. C. § 138, providing that only in the event of inability to agree on the purchase may condemnation be started, requires as a condition precedent to the exercise of the power of eminent domain that the Department shall have made a bona fide effort *337to purchase the land in question and have been unable to agree upon the purchase thereof.
The general rule seems to be that similar statutory provisions require the condemning authority to make a bona fide attempt to purchase the land in question as a condition precedent to the exercise of the power to condemn. 6 Nichols on Eminent Domain (3rd Ed.), § 24.62; Lewis on Eminent Domain (3rd Ed.), § 497. Indeed, the Department concedes that such is the statutory requirement.
The trial court held that the Department made a bona fide effort to purchase from the appellants and thus had satisfied the statutory requirement. We agree. The facts are that the right-of-way engineer and the appellants met on July 3, 1956 at which time the subject of acquisition of the land was discussed, but no offer of purchase made. On July 16, 1956 at the next meeting, the Department made an offer of $2400 which was rejected as “ridiculous”. At this second meeting it was agreed that appraisers would be retained by the Department. This was done and on August 16, 1956, the right-of-way engineer called the appellants on the telephone and made an increased offer of $3400, presumably on the basis of the appraisers’ report. This second offer was rejected. It was then suggested to the appellants that they get their own appraisers. The proceedings to condemn were actually filed the next day.
It is true that following the second meeting of the parties instructions were given on July 31, 1956 to the Department’s attorney to commence condemnation proceedings, hut these instructions do not alter the fact that the Department’s representative continued to negotiate by the submission of a second and substantially greater offer of purchase before the proceedings were actually commenced. Nor, did the actual instituting of the action preclude further negotiation, for amicable settlement could undoubtedly have been made at any time if the appellants had been willing to accept the Department’s offer. That they were unwilling to do so is clear, not only from their *338actual rejection of it, but from their vigorous contest of the Department’s right to condemn. Under the circumstances, we think the Department tried but was unable to purchase the land in question.
We think the purpose of the statutory condition to the exercise of the right to condemn is the protection of the landowning public from arbitrary and unexpected exercise of the power. In this instance the owners knew that the Department proposed to acquire a portion of their land, by condemnation if necessary. Two offers of purchase were rejected by them as inadequate. The dispute fundamentally thus became one of valuation which, as far as we know, could be settled only by the judicial process of condemnation, specifically designed to resolve conflicting claims of value and to award just compensation to the owner for the taking.
We think the owners have received all that they were entitled to, viz., knowledge of the imminence of the taking and an opportunity to negotiate. To be sure, the owners saw fit not to name any figure for which they would be willing to sell. They were within their rights to refuse to do so, but we think that they may not complain that the Department, after the rejection of two successive offers to purchase, elected to submit the dispute to a tribunal designed by law to decide it finally.
We conclude, therefore, that the institution of these proceedings at the direction of the Chief Engineer of the Highway Department was in accordance with the statute, and that a bona fide attempt to purchase the land had been made prior to the institution of suit.
The judgment below is affirmed.